OFFICE OF THE ATTORNEY     GENERAL   OF lEXA8
                  AU5rlN




                            pparont rrom your oorrempond-
                              8 w;th,.ydu -thatit we8 the
                              u to oontraot for the sale




     wm lo t o utb elo wthe pcrtinctit mtatutcs lmo lr ed:
&me, PlSJrh opter    oQmmtoaion, Page 0


    witWith*  provi6loas of t&lb uhapter, or otbr-
    aL6Oqwute  in any ai the waters OT upon any ls-
    Sand, mr, b8?,~1ake, bay, river, oreek or bayeu
            in thla Ohaptef, mhall tint make wrftteu
    iadlu+3e6
    8#plimationtheref@r to the Co&lamioner dmalg-
    M$fmg the J.iaftrof tba territory in whloh muoh
           tm Pe8lrd8 to epnte.         II the Commfs~fboar
      a utlailsd that the takfag, carrying away or
    lp""
    U.tuzbhg of the karl; g?avel, aa@, shells or
    muibhell la the dem$patad territoryrould not
    &mas, or iaJ\ulowG~          u.Yf6ota4 olmtera, oyster
    beti, fish inhabitingwut6ru.thereofor adjacent
    thermto an& that,muohb&Wuticinwoola agt d81~5e
    t?rlxi~ruioaml~'af~~rcrb     @w $blarrd,reer, bar, ehan-
    ~61.. rfvw, areek or brjoti       used ~forfrequbnt or
    o8arrion81narl$atfon, #maor       ~ahan&eor otherwise
    luJur fo fuSr   lr r o o t’u    y
                                  owregt   that mtia affeat
    narQa~.i6n,     he may is.dpe.  i permit to .auQhperson
    aiter.mMh      lppllOULt #halI haro oomplied    rith
    all nqabementk         pregtorikb by maid co&&qmi++
            Tbm .&wSnatt lhl& lntho&fH the applicantto
    Zm,      ..aamya       or othqnime owralhtithin~ tha
    Umttd ot~baoh     7 errltexy am spaybe dealgauted
    tjmrefn, anIlfor iueh aub~tque or porpuoe only
    a8 .maybe nrroUd:ln the petit and upm the terms
    an4 0onfUtioamOS the per&t; Eo pmraiftshall
    be gmafgaab&a,a&a failure or retumal o? the
    holder to oomp2.y with the tsrmm and’ oonditlonu
    of aueh petit        rhall operate am an hue&fats ter-
    rfnation and re*oo*tloaot all right6 conferred
    tharelrkorglatid tbexerurder.Ho ap6o~al            prl-
    rilega or eailu8ire rig&shall be graata&to
    any peraoa,,au5ooiatienat person, oorpara*te
    or otherwfe6,to take ‘6r saolr away ,anyof suoh
    produota fmn say territoryor to otherwiseosmr-
    ate In or~opan a~A8lund            reef,,bay, lake, rfver,
     oteek; or b-a        fxMlu&ed & thla ohapter.*
          *Artlele 40536. Ihe Oaron,Fish and Oyster
     Comafusicinubr and with t&e appmval or ttsa
     Gomrnor,   ma 8011 tha marl, gravel. sand, shell
     oz mu~helS L o1ud.d witbin this Iot, awn muoh
     terma and oonditi~on8as he may deem proper, hot
     for not less than rotu: (&i) 0entm per ton, an4
     pa=2     ~herep &all be made to aal& Commi6-
            . q . .
          ~rtiol.+s400s and 4#m4l &al with the s+ue gen-
,~ral SubJeot,t%&eparehaue and male of Uand, &ravel, shell
                                                                 39




and muQmhql1, and oonmequeatlythey xiust be oonatrued&
  rl mater&a. SO Tu:Jur. 858. ,2'hIs  oonolumlon ts strongen-
4%  y-w       to'thm le,gImlatin himtory of these snaotmentm.
~a ~orl&Wilj cnaotmd they were both oontalned in Chapter
50;Aeti1911, Thirty-aso0aQLoglslatum, page 116. 6eatlon
5 of tht lot mpr+W3ts the preoent @tIole 4C53, and soo-
tdcin6 reprqmntm the progeaiterof prement Artlola 4C55Q..
At the Fhmt CalleQ'Gee&m of..theThirty-second31eglelatare
in 1911, Seotion 6 of the original Aot (Chapter 50) was a&end-
ed 'toohange then#aloU prloe of gravel and shells to not less
than ten eente per oubbfcyard to not leas than iour oonts per
ton; and other minor ohwige8.
         ,2181919 the &oonQ Calle& smmmlon oi the Thirty-
mirth Lmg~~atlue ena?teQs8snate Bill 114 whloh we Chapter
14, Aota 1919, Flrmt and Seoond Called Semoionm, page 215,
Ssotlonm 8 and 6 or whloh rmO4 am f~llora:

          -sqc. 5. Anron QeaIrIng to puiohse any
     ot the Mr& and sand of o0maeroIalralm and.
     w.0r Ehe gravely ahella o*.ppdahellinoluded
     wl$hla the prOtlIJi~.oithem AOt, or othem$mr
     ogexate i~~any or tha ntmrm or op0n.any~_imlmQ,
     roof, bar, lake, @my, river, onek.or bayou, ln-
     olaQ&   in thfm Aot, mhmll tirmt a&o   rrittea
     lp p lfo %tio  n to
               thermfor       the  Game, Z%mh and Oymtar
     C0auu%aelonmr Qesignatlngthe lirita of the ter-
     rltor~ ln whiuh muoh petm0a Qeslrecr to operate.
     xr the Case, Flmh and Oyatsr C0maiasloner    Im
     fiw,lmrieQ the taking,  oarrying away or dlrturtp
     be of tho.aarl, gravel, land, ehqllm or rarrd-
     aholl, in thn~~doaignated  territory soul6 not
     *go    or lnjurioaslyatieot any oymtem, oyster
     bmda, fimh inhabitingwaterm thereof or adja-
     oent theratd and that mueh op8ratIoawould not
     danage or in)uriouelptilmbt any lrland, reef,
     bar, ohannel, river,   meek or bayou~used for
     rrequent or oooami~aal aavigation~   n0r ohange
     or otherwlme~injnrloumlga$faot any ourrent that
     would &hot    narigatloa.he may lOsue a perrdt
     to muoh penon after aaoh applloant ohall~have
     00a@ImQ with all regulatioae and reqairomnt#
     preaerlbedby wld aoaimlmmlonor. 'rho permit
     akall autheriem the l  ppliaant to take, aarry
     %wy, or otherwieo operate wIthIn the limits of
     auoh tarritorp ae praybe Qmmlgnated therein, and
     fob muoh aubstaaoe 01:puPpose only.aa may be
     named itithtigerm&t and u90n tie tersraand OOD-
     QItlona therein. lo -Wit mhall be assI@abls,
     and a failure to, or mtnaal of the holder to
                                                                                                      40

w,       Fish and Oyster Commiaslon,Page 4


       ciaqly with the terms and oonditloneor the per-
       mlt ehall ogfeate aa an lePPam4 termination
       and revocation     0r all rlghta   f20nr4rtbathereia
       pr afdmed     ~therewler.    He apeolal prlvilsge or
       lxolasive right 8hall b8 granted to 8ay gbrson,
       lrrroolatloa    0r persons, oorpsrateor oth4rwis4,
       to take or oarry away any snarl.8rav41, eabb,
       8h011   or mudsh4u               r208b my       territory          0r     to   other-
       rise  ‘operato  b           or    upon,   any     island  ree?, MY,
       g,a,A~,              @reek, bayou, or               bay inoluded In
                      .
                *Boa. 6. Tba Cane; Fish and Oystbr Comsis-
        sloner’, by and with th4 approval or the'%vemor,
       may 8011 the mrl,        grarel, sand ,rh4lls,or mud-
       ahell, iaaluded,     r1thi.e.this A,Ot, tqon such term
       ahd condition6 as im map d4tm proper,.bt&ror
       not 1amthaa roar oeato par ton, end payment
       theXWof 8hd.l be raadeto'said Gtioston&r; Th8
       ~ueeds arising;from mob 8ti4 shall'be!tnlu-
       mitted    tc~ the stt4te  Ird&rer      and be ,oredited
       to~the general f'undor the State and ~3 be ex-
       pentled bj the said CorPlsieaioner upon itemias&.~.     .~
       ~aaoounts   sviorn to ,by those partormlng the siik '.
       vi04 or iarnlmMag       Ethelmaterial,    aad apprcwwl
       ;by ma     m&U!dt38iOuOr.    The said aooouut    shall
       be filed rith tbs Cos@XOller of Publlo'A4OOU.&ts,
       aad he shall draw a warrant thenfor apn'the
       State Ts4adur4r.*
          Eote that tha laaguagq ia elmout ldentlaal to
t&at eoontainebin thr present utioles 4053 and 4063d
exaept ror minor changes that the ooditlers or 1926 piade,
and:as 4m4nded by Chapter 193, &His 19x35 Thirty-ninth
Leglslatme, page 458,ohimglngthe fund into rbioh pro-
weda arieiag from the ,salbof marl, graml, sand, shell
4a& madsbell 8hodLd be plaoed.
          drtioles 4003~and lObad must, ther6'roreb,
                                                   b4 eon-
*trued together and if possible harmotalzedas on4 enaot-
Bant. Thb was Jwt 40 truldfn.1934 aa at the prerseht tiiim
MQ them 4rtiel48~~~~~~&#&gazqpart         and parO&l Of
the    oontnotdplzpon        its    'ez&idiin;           :.%a      lest        eentenae    or   Ar-
@or4 4C63 wliiehhas added i@aifioanoe b408ua4 it has been
tied tog8tbsrwith hxtiale dOWi!d,originated in 1911, is
repeated        rot   eaphasia:

                 -.
                 . . so ap~eolal .pri+ll464or 4xolu8lv4
        right  shall b8 gmuited to any peraon aasooia-
        tion or QbZ’SOll8, oorporate or oth4&4,    to take
        or oarry away any or eaah pxnductr from any ter-
      ylsh & Oyster C~mmlesion,Fag4 S


     -rltory ox to othsndw epmato in or opan a&y
      18lsn&, reef, bay, lake, rlvex, week, or bayoa
      lnolu&d In this Bhapter.*
          Artlole~4053 was a part or the oontraot a8 4x-
laut4d in 1m4* Reprdl48s ttr the smtttt     0r tw38h411 then
thdughf to exist or now ionnd to k lx l8tlng   ;InBu4048 Bay,
cho'oam.lul~a 4ould n4t by aoatraet, prrait    or othenrls8
grant en ~4wLtuiv4 right* to 8aoh mudahell.
           ~Oi84f#lUIl~1y,  it i8 th6 O@tiOtt Of.thiS d4Qal't-
sr ut 8ttdy o u l28 xO8pOOtfdlljadri84d thSt:tbs~@SmO,Irish
sttdOyster Cotmi8sion18 not prohibit4b.byrirtur of a
prdb18 oontxast it sntar44 into in 19s4~ror         the sale 0r
att&thelll~%Pitt484s   Bay fro& now @SSt%.t@    the right to
another aofapny or individual.to~     take mud&el% .froma
portion bf tM #ana bar. Th .C&88iOil.@Sj.in it8 ad-
mittlstntitadtientioa grant-      8uoh.pexmit.upon’  pmpor ap-
pliaatioabeing.mads l.a     looordattott with h~lole 4OSS.,Be-
~185d 4mik   statttt~8   0r ,198s..     -.    .'
         '~y,nnmiioh
                   a.8your'&r&qa5.,ryhas.,alpeady
                                              been an-
mmMo-rr,-m&tk '1%;tiitueaeruljtd ps8s‘upott
                                          the ~8aDt
rrstu8 ot tb  oontraot 4s4aa~46 ltt19%. Hemever, in
gas8ing'.m.4allyokr.att4nt,l&mto,thatportion 0r ax-Mar4
dO6Srhioh pk~yid&~ that *no p4-t 8hd.l ?N:a88lgnalrlo~
in~rm~ ol~thb.'att~~ed.aclr.~at or the contraot to
ths Soat*~rn~A3Jpl.i Corporation.
                                    very truly yours
                                 #mJxHBY f2m-ER.4L
                                                OF TEXAS


    APi?EiWEDAP'&
               25, 1940




                                                             AP
                                                             OP
                                                             CO
                                                            ..-
                                                            0a*